DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 13, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0091155 (Yilmaz).
For claim 9, Yilmaz teaches a fiber tip coupler for a sensing and control system (fig. 2B and 2E comprising: 
(a) an endcap (fig. 2B, 230B, fig. 2E, 230) including a light transmitting material (fig. 2B, 233) and an interface surface (fig. 2B, 234, [0064]); 
(b) a laser delivery fiber including (fig. 2B and 2E, 221) a fiber tip (fig. 2B and 2E, right end of 221) and an input tip (fig. 2E, left end of 221 couple to seed laser 110 via 
(c) a tap fiber (fig. 2B and 2E, 227) including a tap fiber tip (fig. 2B and 2E, bottom end of 227) and an output tip (fig. 2B and 2E, top end of 227), wherein the tap fiber tip is coupled to the endcap at a second position (fig. 2B, bottom end of 227 coupled to 230B via ferrule 228) and the output tip is configured to couple with a laser sensing system (fig. 2E, top end of 227 is coupled to sensors 126); 
wherein the interface surface is configured to have an angle based on the first position and the second position (fig. 2B, interface 234 is set at an angle to couple light into fiber 227, [0064]), and wherein the angle is selected to cause laser light from the fiber tip to be separated into: 
(i) a transmitted portion that enters free space via the interface surface (fig. 2B, 283, the transmitted portion enters free space via interface 234 after first passing through beam slitter 233), and 
(ii) a reflected portion that reflects off the interface surface and strikes the tap fiber tip (fig. 2B, 282).
For claim 13, the method of making the device “wherein the first position, the second position, and the angle of the interface surface are selected based upon a ray tracing simulation or a wave-optics method” does not structurally distinguish the claimed invention from the prior art.  While product-by-process claims are acceptable, the patentability of a product does not depend on its method of production.  If the product in 
For claim 16, Yilmaz teaches a method (fig. 2B and 2E) comprising: 
(a) operating a laser light source to transmit laser light (fig. 2E) to a fiber tip of a delivery fiber (fig. 2B and 2E, delivery fiber 221 where the fiber tip is right end of 221), wherein the fiber tip is coupled to an endcap at a first position of the endcap (fig. 2B, 230B and fig. 2E, 230); 
(b) receiving, by the end cap, the laser light, wherein the endcap includes a light transmitting material (fig. 2B, 233) and an interface surface (fig. 2B, 234), and wherein the interface surface is configured to receive and separate laser light from the fiber tip into: 
(i) a transmitted portion that enters free space via the interface surface (fig. 2B, 283, the transmitted portion enters free space via interface 234 after first passing through beam slitter 233), and 
(ii) a reflected portion that reflects off the interface surface (fig. 2B, 282); and 
(c) receiving the reflected portion with one or more tap fibers that are coupled a second position of the endcap (fig. 2B and 2E, 227, [0064]).
For claim 19, Yilmaz teaches selecting an angle of the interface surface based upon the first position and the second position of the endcap ([0064]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0091155 (Yilmaz) in view of US 2010/0260216 (Tamaoki).
	For claim 1, Yilmaz teaches a method (fig. 2B and 2E) comprising: 
(a) operating a laser light source (fig. 2E, 110) to transmit laser light via one or more delivery fibers (fig. 2B and 2E, 221) to a fiber tip coupler sensing and control system (FTC-SC) (fig. 2B, 230B and fig. 2E, 230)); 
(b) at an endcap interface surface of the FTC-SC (fig. 2B, 234), transmitting a transmitted portion of the laser light towards a target in a first direction (fig. 2B, 283, [0064]); 
(c) at the endcap interface surface, reflecting a reflected portion of the laser light in a second direction (fig. 2B, 282) towards one or more tap fibers (fig. 2B and 2E, 227, [0064]); 
(d) with a sensing module, receiving the reflected portion from the one or more tap fibers (fig. 2E, 126); 
(e) determining at least one characteristic of the transmitted portion based upon the reflected portion ([0070], forward signal level and/or spectral analysis); and 
(f) providing a set of control signals to a laser light source controller based upon a desired value for the at least one characteristic of the transmitted portion and the determined at least one characteristic of the transmitted portion (fig. 2E, 131, [0071]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tamaoki’s Automatic Power Control in the device of Yilmaz in order to provide a desired power output.
For claim 7, Yilmaz teaches configuring the endcap interface surface with an angle based on the position of the one or more delivery fibers relative to the one or more tap fiber (fig. 2B, interface 234 is set at an angle to couple light into fiber 227, [0064]).
For claim 8, Yilmaz teaches configuring the FTC-SC so that the one or more delivery fibers, the endcap interface surface, and the one or more tap fibers have a permanently fixed position and orientation relative to each other (fig. 2B, ferrule 222 and 228 hold the fibers in fixed positions, fixing the endcap interface is implicit in the disclosure; if the interface were not fixed, it could not properly direct light to the forward tap for monitoring). While Yilmaz does not explicitly state the endcap interface is in a 
For claim 17, Yilmaz teaches 
(a) providing the reflected portion to a sensing module (fig. 2E, 126); 
(b) measuring at least one characteristic of the reflected portion using the sensing module ([0070]).
Yilmaz does not explicitly teach (c) determining at least one characteristic of the transmitted portion based upon the at least one characteristic of the reflected portion. However, Tamaoki teaches (c) determining at least one characteristic of the transmitted portion (fig. 11C, signal from 41 transmitted to 42, determining whether the transmitted portion is fluctuating) based upon the at least one characteristic of the diverted portion (fig. 11C, signal from 41 diverted to sensor 412) in order to fix the value of the transmitted portion ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine at least one characteristic of the transmitted portion in Yilmaz based upon the at least one characteristic of the diverted/reflected portion as taught by Tamaoki in order to fix the value of the transmitted portion.



For claim 18, Tamaoki teaches 
(a) generating a control signal based upon a desired value for the at least one characteristic of the transmitted portion and the determined at least one characteristic of the transmitted portion (fig. 11C, control signal  from sensor 412 to 70); and
 (b) providing the control signal to a laser light source controller (controller 70); wherein the control signal is configured to cause the laser light source controller to modify the laser light produced by the laser light source so that a subsequent determined at least one characteristic of the transmitted portion substantially matches the desired value ([0061] the power value is adjusted to the fixed value of the APC).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0091155 (Yilmaz).
For claim 10, Yilmaz does not teach the light transmitting material (fig. 2B, beam splitter 233) comprises a glass material.  However, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to use class as a suitable material in order to form a beam splitter.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use well-known glass as the light transmitting material and Yilmaz in order to form the beam splitter.
Allowable Subject Matter
Claims 2-6, 11-12, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claims 2-6, 11-12, 14-15 and 20, Yilmaz and Tamaoki represent the closest prior art as cited in the rejections of independent claims 1, 9 and 16 above.  There is no clear suggestion or motivation to modify Yilmaz and Tamaoki to meet the additional limitations of the claims that would be allowable if written in independent form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Michael Carter/           Primary Examiner, Art Unit 2828